Case 8:21-cv-01518-WFJ-AAS Document 23 Filed 08/25/21 Page 1 of 3 PageID 315




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

DEBRA RUSTAND, MARIE VENTURA,
F/K/A MARIE PAMART, and
RONALD HART,

             Plaintiffs,

v.                                                 Case No: 8:21-cv-1518-WFJ-AAS

VERIZON BUSINESS NETWORK
SERVICES LLC,

             Defendant.
__________________________________/

         ORDER DENYING DEFENDANT’S MOTION TO DISMISS

      This matter comes before the Court on Defendant’s Motion to Dismiss, Dkt.

8. Defendant argues pursuant to Fed. R. Civ. P. 12(b)(6) that Plaintiffs have failed

to state a valid claim for which relief can be granted. Plaintiffs filed a response in

opposition to the motion, Dkt. 17, contending that they have sufficiently pled valid

contract and equitable claims. Id. at 9, 13. Defendant filed a reply, Dkt. 21. The

Court considered Plaintiffs’ Complaint, Defendant’s motion, Plaintiffs’ response,

Defendant’s reply, and cases cited by both parties. Additionally, the Court received

cogent oral argument from counsel on August 25, 2021. Upon consideration, the

Court denies Defendant’s Motion to Dismiss.
Case 8:21-cv-01518-WFJ-AAS Document 23 Filed 08/25/21 Page 2 of 3 PageID 316




      The majority of apt cases upon which Defendant relies are at the summary

judgment stage, which requires a different legal standard than the present motion to

dismiss stage. Fed. R. Civ. P. 8(a) creates a fairly low bar for notice pleading. See

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555−56 (2007) (stating that a well-

pleaded complaint may proceed even when proof of presented facts seems

improbable and recovery appears unlikely). A plaintiff’s complaint will survive a

motion to dismiss when it contains plausible factual allegations, which must be

accepted as true, that raise entitlement to relief. Ashcroft v. Iqbal, 556 U.S. 662,

678−79 (2009).

      Here, the allegations raised in Plaintiffs’ Complaint are plausible and,

therefore, must be accepted as true. Plaintiffs allege breach of contract, unjust

enrichment, and quantum meruit claims based on Defendant’s failure to pay

Plaintiffs commissions allegedly owed under the parties’ Sales Compensation

Plans, which were attached to the moving papers. Dkt. 1 at 2. The moving papers

and oral argument demonstrate that there is some dispute as to the extent and legal

status of the compensation plans. Based on the accepted facts alleged by Plaintiffs,

the grounds for dismissal are not so clear that this matter must be terminated.

      While Defendant may indeed be correct that no actionable claims exist here,

that proposition may be best, and most fairly, tested in a summary judgment




                                           2
Case 8:21-cv-01518-WFJ-AAS Document 23 Filed 08/25/21 Page 3 of 3 PageID 317




setting. Defendant’s Motion to Dismiss, Dkt. 8, is denied. Defendant should

answer Plaintiffs’ Complaint, Dkt. 1, within ten (10) days.

      DONE AND ORDERED at Tampa, Florida, on August 25, 2021.



                                      /s/ William F. Jung
                                      WILLIAM F. JUNG
                                      UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                         3
